Citation Nr: 0813639	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  04-36 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left ankle 
disorder, to include as secondary to the service-connected 
left femur fracture disability, and if so, is service 
connection warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to 
August 1996.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Wichita, 
Kansas, Department of Veterans Affairs (VA) Regional Office 
(RO), which determined that new and material evidence had not 
been submitted to reopen the veteran's claim of service 
connection for a left ankle disorder to include as secondary 
to the service-connected left femur fracture disability.  

In October 2007, the Board remanded the claim for due process 
concerns.  The case has been returned to the Board for 
further appellate review.  

In February 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  


FINDINGS OF FACT

1.  Service connection for a left ankle disability, to 
include as secondary to the service-connected left femur 
fracture disability was denied in a March 2005 Decision 
Review Officer (DRO) decision.  The veteran was notified of 
this decision and of his appeal rights.  He did not appeal.

2.  Since the March 2005 DRO decision which denied service 
connection for a left ankle disability, to include as 
secondary to the service-connected left femur fracture 
disability, the evidence received was not previously of 
record and relates to an unestablished fact necessary to 
substantiate the claim of service connection for a left ankle 
disability, to include as secondary to the service-connected 
left femur fracture disability.  

3.  There is no probative evidence of a nexus between the 
veteran's left ankle disability and the service-connected 
left femur fracture disability.  


CONCLUSIONS OF LAW

1.  The March 2005 DRO decision, which denied entitlement to 
service connection for a left ankle disability, to include as 
secondary to the service-connected left femur fracture 
disability, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 20.302(b), 20.1103 (2007).  

2.  The evidence received since the March 2005 DRO decision, 
which denied service connection for a left ankle disability, 
to include as secondary to the service-connected left femur 
fracture disability is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).  

3.  A left ankle disability was not incurred in or aggravated 
by the veteran's active military service, nor is it secondary 
to the service-connected left femur fracture disability.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Laws and Regulations
A.  New and Material

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.  

B.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Court has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (2007).  

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment sets forth language that requires that a baseline 
level of severity of the nonservice-connected disease or 
injury must be established by medical evidence created before 
the onset of aggravation.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

II.  Decision

At the time of the March 2005 DRO decision, which denied 
service connection for a left ankle disability, to include as 
secondary to the service-connected left femur fracture 
disability, the evidence of record consisted of the veteran's 
service medical records, VA outpatient treatment records from 
September 1996 to February 2005, and results from a July 2003 
VA joints examination.  The RO noted that while the VA 
outpatient treatment records reflected continuing complaints 
of left ankle pain, the reports were absent of any indication 
that his current left ankle disability is related to his 
service-connected left femur fracture.  The VA joints 
examination in July 2003 found no evidence of a left ankle 
disability related to his service-connected left femur 
fracture; therefore, the RO determined that service 
connection for a left ankle disability, to include as 
secondary to the service-connected left femur fracture 
disability was not warranted.  The veteran was notified of 
the denial in a March 2005 letter, including his appeal 
rights, and he did not appeal the decision.  Thus, it is 
final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

During the February 2008 hearing, the veteran testified that 
he began experiencing pain in his left ankle approximately 
five or six years ago.  He explained that the pain requires 
him to seek medical treatment immediately, and surgery was 
performed due to his disability.  VA outpatient treatment 
records reflect complaints and treatment for persistent ankle 
pain.  The veteran contends that his current left ankle 
disability is attributable to his service-connected left 
femur fracture disability.  

The Board has reviewed the evidence of record and finds that 
the veteran has submitted new and material evidence to reopen 
the claim for service connection for a left ankle disability, 
to include as secondary to the service-connected left femur 
fracture disability.  The veteran has submitted additional 
statements and provided hearing testimony with regard to his 
left ankle disability, as well as additional clinical 
evaluations that reflect his current symptomatology of his 
left ankle disability.  More importantly of record are two 
medical opinions, including the VA examination in March 2007, 
that discuss whether the veteran's left ankle disability is 
attributable to his service-connected left femur fracture 
disability.  The evidence is new and material, as it relates 
to an unestablished fact necessary to substantiate the claim 
for service connection for a left ankle disability, to 
include as secondary to the service-connected left femur 
fracture disability.  Thus, the claim is reopened and will be 
considered on the merits as discussed below.  

As stated previously, in order for service connection to be 
granted on a secondary basis, three elements must be present:  
a current disability, a service-connected disability, and a 
medical nexus to the service-connected disability.  See 38 
C.F.R. § 3.310(a) (2007).

In this case, there is a current diagnosis of status post 
tendon repair ankle.  See March 2007 VA examination report.  
In addition, service connection is in effect for a left femur 
fracture disability.  The first two elements are accordingly 
satisfied.  

Although the veteran does not contend that he incurred a left 
ankle disability in active service or on a direct basis, as 
due to an injury or disease incurred in active service, the 
Board notes that the service medical records in conjunction 
with this claims file do not reference to any treatment or 
diagnosis of a left ankle disability.  

The Board notes that VA outpatient treatment records note the 
veteran's "[p]ersistent ankle pain," but no reference is 
made in the records as to whether the veteran's ankle problem 
is attributable to his service-connected left femur fracture 
disability.  However, the record contains two medical 
opinions which address whether the veteran's left ankle 
disability is secondary to his service-connected left femur 
fracture disability.  It is the responsibility of the Board 
to weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the same 
and, in so doing, the Board may accept one medical opinion 
and reject others.  Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
The Board is mindful that we cannot make our own independent 
medical determinations, and that we must have plausible 
reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.  

In a February 2007 private medical statement, S.M., M.D., 
stated that the veteran suffered a comminuted fracture of his 
left femur in July 1986, and since that time, he has 
developed increasing pain in the left ankle.  Dr. S.M. 
explained that the veteran was eventually diagnosed with a 
tear of the left peroneal tendon, and surgery was performed 
in September 2005 to repair the injury.  He opined that "it 
is likely" that the veteran's left ankle disability can be 
attributed in part to the original trauma to the femur in 
1986.  Dr. S.M. further added that a common problem with a 
comminuted fracture is some discrepancy of leg length, and 
the combination of leg length discrepancy and ambulation over 
time are "likely to blame for the development of [the] 
[veteran's] peroneal tendon tear."  

In March 2007, the veteran was afforded a VA examination for 
his left ankle disability.  The veteran reported to the 
examiner that there is no known injury to the left ankle, but 
he feels "pinching and hurting" of the lateral aspect.  
Upon a physical examination of the veteran, the examiner 
diagnosed the veteran with status post tendon repair left 
ankle.  The examiner opined that it is "less likely as not" 
the veteran's left ankle disability was caused by or a result 
of his service-connected left femur fracture.  The examiner 
explained that leg length discrepancy is evaluated at 1.0 
centimeter by current radiological testing and complications 
of a femur fracture do not include ankle tendon tears, which 
are actually due to inversion injuries.  

There are varying opinions as to the causal connection 
between the veteran's left ankle disability and his service-
connected femur fracture disability.  The Board does consider 
the February 2007 private medical opinion to be competent 
medical evidence; however, the VA examiner's opinion in March 
2007 is highly probative.  The March 2007 VA examiner 
concluded that the veteran's left ankle disability was not 
related to the veteran's service-connected femur fracture 
disability because the veteran's status post tendon repair of 
the left ankle is caused by inversion injuries and not a 
result of femur fracture complications.  The VA examiner 
relied upon a physical examination of the veteran, review of 
the claims file, and Principles of Orthopaedic Practice, 
second edition, in making his opinion.  There is no competent 
evidence to refute this finding, as the February 2007 private 
medical opinion suggests a connection between the veteran's 
left ankle disability and his service-connected femur 
fracture, but does not provide a full discussion of the 
medical reports relied upon to support his opinion.  The 
opinion was rendered without the submission of supporting 
documentation.  The Court has found that the weight of a 
medical opinion is diminished where the opinion is based on 
an inaccurate factual premise or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 548 
(1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  Therefore, the Board has 
given little to no probative value to this opinion.  Thus, 
there is no probative medical evidence suggesting a link 
between the veteran's left ankle disability and his service-
connected left femur fracture disability.  

The Board is aware of the veteran's contention that his left 
ankle disability is somehow etiologically related to his 
service-connected left femur fracture disability.  The Board 
has considered the veteran's contentions; however, competent 
medical evidence is required in order to grant service 
connection for this claim.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 92 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  See Moray v. Brown, 
5 Vet. App. 211 (1993) (lay assertions on medical causation 
do not constitute material evidence to reopen a previously 
denied claim).

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
left ankle disorder, to include as secondary to the service-
connected left femur fracture disability, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.  



III.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the August 2006 letter sent to the veteran.  In 
the letter, the veteran was informed of the evidence 
necessary to substantiate the claim for service connection 
caused by a service-connected condition.  The letter informed 
the veteran that he must show evidence of the claimed 
physical condition and a relationship between the claimed 
condition and the service-connected condition.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claim.  

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (holding 
evidence is material if it is relevant to and probative of an 
issue that was a specified basis for the last final 
disallowance).  The veteran has been apprised of the 
information necessary to reopen his claim in the August 2006 
VCAA letter, and his claim was subsequently readjudicated.  
In any event, the claim has been reopened.  There is no 
prejudice to the veteran in this regard.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, the August 2006 letter to 
the veteran included the type of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal, VA obtained the veteran's service 
medical records, VA outpatient treatment records from 
September 1996 to February 2005, and private treatment 
records dated February 2007.  The veteran was also provided 
an examination in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

New and material evidence having been received, the claim of 
service connection for a left ankle disability, to include as 
secondary to the service-connected left femur fracture 
disability is reopened.  

Entitlement to service connection for a left ankle 
disability, to include as secondary to the service-connected 
left femur fracture disability is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


